DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 7, 11-12, 15, 22-25, 27-29, 31-33 and 36 are currently pending.  Claims 4-6, 8-10, 13-14, 16-21, 26, 30 and 34-35 are canceled.   This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 3/4/2021 and 10/1/2021 have been reviewed.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions

The election was made with traverse on the basis that all of the recited species are carboxylic acids and directly share the common structural feature of a –CO2H functional group.  All of the recited species share (i) the physical properties of dissociating in water and (ii) carrying a negative charge in solution and the functional feature of interacting with the positive charge on the water-soluble polymer so as to form the thickening composition of the invention.  Applicants assert that all of the compounds share a common structure and belong to a recognized class and as a result may be readily searched.  
This traversal is unpersuasive.  As explained in the Restriction Requirement of July  28, 2021, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

                (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
                (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
                The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
                The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The water soluble polymers of claims 12 and 18 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. A vinyl pyrrolidone/N,N-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer and an acrylates/C10-30 alkyl acrylate crosspolymer do not share a common structure and do not belong to a recognized class of chemicals.

The counterparts of claim 15 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Isostearic acid and 3-(10-carboxydecyl)-1,1,1,3,5,5,5-heptamethyltrisiloxane do not share a common structure and do not belong to a recognized class of chemicals.  
Even if, assuming arguendo, the carboxylic acid portion of the structure were considered to be a common structure, it is such a small portion of the structure that it cannot be considered to be a common structure as the phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures.   Given their differences in the size of the structures of the counterparts of claim 15, the species of counterpart to the polymer would be expected to behave differently, including in water, although each would have a negative charge.  Therefore, the counterparts of claim 15 would not belong to a recognized class of compounds, since they would not be expected to behave in entirely the same way. 
The traversal is found to be unpersuasive and the Restriction Requirement is made FINAL.  
Applicants failed to elect a single species for the counterpart to the polymer, so the September 25, 2021 Response to the Restriction Requirement was incomplete.  In a December 17, 2021 telephone conversation with Mr. Andrew Young the single species of lactic acid was elected, since the reply filed on September 25, 2021 did not specify a single species for the counterpart to the polymer.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-3, 7, 11-12, 15, 23-25, 27-29, 31-33 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scheffler et al. DE 10 2007 053954 A1 (5/14/2009)(10/1/2021 IDS) in view of Kurashima et al. US 2012/0251472  (10/4/2012) and Bears et al. US 4791165 (12/13/1988)(10/1/2021 IDS), as evidenced by Ando US 2021/0022982 (1/28/2021).
(All Scheffler citations are to the English translation of Scheffler et al. provided in the 10/1/2021 IDS.)
Scheffler et al. (Scheffler) teaches a thickener of a cosmetic composition for the temporary shaping of keratin fibers wherein the thickener is a cationic copolymer from vinylpyrrolidone with dimethyl aminoethylmethacrylate. (See Abstract and claims 1, 8-10).  The copolymer contains 40-95 mol% of vinylpyrrolidone.  40-95% overlaps with the 20 to 80% called for in instant claim 11 for the vinylpyrrolidone component.  The copolymer has a molar mass of 100-2500 kDa.  The amount of copolymer is 0.05-5 wt%.  This overlaps with the from 0.1 to 15% called for in instant claim 25.  
A polar solvent like ethanol and glycerin are used in 10 wt% water. (See [0044-0046]).  10% water overlaps with the up to 10% water called for in instant claim 32. 

Ethanol can be present in an amount of about 0.1 to 30% which overlaps with the 20% or greater called for in instant claim 28. (See [0046]).  
Scheffer teaches that a hydrocarbon oil can also be present as a cosolvent and it has solubility in the main solvent.  The cosolvent can be hydrocarbons and pentane and hexane are taught to be particularly suitable.   (See [0046]).  A hydrocarbon oil is called for in instant claim 29.  The hydrocarbon co-solvent can be present in an amount of from about 0.1 to 15% which overlaps with the 85% or less called for in instant claim 31. (See [0046]).   
Scheffler teaches an ultraviolet absorber (referred to as a UV filter) as called for in instant claim 33. (See [0182]).  Scheffler teaches that a UV filter protects the composition and the hair from the harmful effects of UV radiation. (See [0182]).  Scheffler teaches that a UV absorber that is soluble in the oily solvent and water insolouble is preferred as called for in instant claim 33. (See [0186]).
Scheffler teaches lactic acid. (See [0218] and [0153]).  Lactic acid is called for in instant claim 15 and is the elected species of counterpart for the copolymer.  Scheffler teaches that lactic acid is a structuring agent and can be present in an amount of 0.1 to10%. (See [0226]).  
It should be noted that in all instances in which the polymer is charged, a counterpart must be present which will ionically and/or electrostatically interact with the polymer.  With lactic acid present in an amount of 0.1 to 10% and the copolymer 
Scheffler teaches that this is a highly effective and efficient thickener. (See [0005-6]).  Scheffler teaches a non-aqueous system that includes a polar organic solvent (ethanol) as a main solvent as called for in instant claim 2.   
Scheffler does not teach the elected species of polymer, vinyl pyrrolidone/N,N-dimethylaminoethayl methacrylate/stearyl acrylate/tripropylene glycol diacrylate.  These deficiencies are made up for in the teachings of Kurashima et al. and Bears et al.  
Kurashima et al. (Kurashima) teaches a thickener for an ink-jet composition comprising a hair styling cosmetic composition comprising (a) (a1) a polyalkylene glycol polymer or (a2) a sugar alcohol that is solid at room temperature (25° C.), (b) a polyalkylene glycol polymer being liquid at room temperature (25° C.), and (c) a film-forming polymer, wherein the ratio of component (a) to component (b) is from 1/0.2 to 1/10 (by mass), the ratio of component (b) to component (c) is from 1/0.1 to 1/1 (by mass), the total content of components (a) to (c) is at least 8% by mass, and the viscosity of the system is at most 10,000 mPa·s (at 25° C. with B-type viscometer). (See Abstract).  Kurashima teaches Cosquat GA468.  (See [0048]).  Cosquat GA468 is a  vinylpyrrolidone/N,N-dimethylaminoethyl methacrylate/alkyl acrylate/tripropylene glycol diacrylate copolymer. (See [0048]).  Cosquat GA 468 is specifically vinylpyrrolidone/N,N'-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer as called for in claim 12, as evidenced by Ando US 2021/0022982 (1/28/2021) at [0064]: 
Examples of the cationic polymer including the first to fourth components may include Polyacrylate-1. As Polyacrylate-1, for example, vinylpyrrolidone/N,N'- Cosquat GA468; manufactured by OSAKA ORGANIC CHEMICAL INDUSTRY LTD.) may be used.

Vinylpyrrolidone/N,N'-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer is a copolymer of a 2-(dimethylamino)ethyl methacrylate component and a vinylpyrrolidone component as a second component as well as a cross-linking component and an alkyl acrylate as called for in instant claim 7.  Kurashima teaches that the Cosquat GA468 is preferred because of its keratin restyling properties. (See [0045]).  
Bears et al. (Bears) teaches a thickener for an ink-jet composition comprising  5-40 wt% of polyethylene glycol or polypropylene glycol, 0.001 to 10 wt% of a polymer blend and 1-7% of a UV absorbing dye.  The polymer blend comprises polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer, ranging in ratio from about 60/40 to 90/10 PVP/polyvinyldimethyl aminoethylmethacrylate.  Uncharged monomeric units and charged monomeric units ranging in ratio from 0.1 to 2:1.  
The range in ratio from about 60/40 to 90/10 PVP/polyvinyldimethyl aminoethylmethacrylate overlaps with the from 15 to 85% of 2-(dimethylamino)ethyl methacrylate component and 20 to 80% of vinylpyrrolidone component as called for in instant claim 11.  These ratios also overlap with the 20% or less of the cross-linking component and 60% or less of the alkyl acrylate called for in instant claim 11.  
Bears teaches that the charged units in the polymer blend contribute to water fastness and light fastness of the dye.  Additionally, the functional groups in the polymer blend act to slow the chemical degradation of the dye. (See Abstract).  Bears thus 
It would have been prima facie obvious for one of ordinary skill in the art making the Scheffler composition to use an ultraviolet absorber as taught by Scheffler in order to protect the composition and the hair it was applied to from harmful ultraviolet radiation as taught by Scheffler.  
It would have been prima facie obvious for one of ordinary skill in the art making the Scheffler composition to use Cosquat GA 468 taught by Kurashima for the keratin restyling properties of as taught by Kurashima and the color fastness of the dye or colorant as taught by Bears.
With respect to the viscosity of the composition called for in instant claim 36, the prior art is silent on these properties.  Scheffler in paragraph [0223] teaches that its composition can be a liquid, a gel or an aerosol foam. (See Scheffler [0068]).  It would be obvious to one skilled in the art to manipulate the viscosity depending on whether a liquid or a gel is desired.  A liquid is going to have a viscosity lower than a gel.  The manipulation of the viscosity of the composition would be well within the skill of the ordinarily skilled artisan.  
With respect to claim 1, Scheffler teaches a thickener is a charged cationic copolymer from vinylpyrrolidone with dimethyl aminoethylmethacrylate and also teaches lactic acid.  Bears teaches polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer, the elected species of water soluble polymer as called for in instant claim 1.  Lactic acid is the elected species of counterpart that ionically and 
With respect to claim 3, the water soluble polymer, polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer includes a cationic functional group and the counterpart, lactic acid is an anionic functional group.   



Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616